                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


W.L.G..,

              Petitioner,
                                                            CASE NO. ______________
                                                                     21 Civ. 4014
v.

Thomas DECKER, et al.,

              Respondents.



 [PROPOSED] ORDER GRANTING PETITIONER’S MOTION TO PROCEED USING
                            INITIALS


      Petitioner’s motion to proceed using his initials is GRANTED.



IT IS SO ORDERED.

           7
Dated: May ___, 2021
New York, New York

                                                 _________________
                                                 Edgardo Ramos
                                                 United States District Judge
